Case 9:21-cv-80515-DMM Document 35 Entered on FLSD Docket 04/13/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-80515-CV-MIDDLEBROOKS
  FREEDOM WATCH, INC.,

         Plaintiff,
  v.

  AMAZON WEB SERVICES, INC., APPLE INC.
  and GOOGLE LLC,

        Defendants.
  __________________________________________/

                                     ORDER CLOSING CASE

         THIS CAUSE comes before the Court on Plaintiff’s Notice of Voluntary Dismissal, filed

  April 9, 2021. (DE 34). Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, a plaintiff

  may voluntarily dismiss an action by filing a notice of dismissal before the opposing party serves

  either an answer or a motion for summary judgment.           See Fed. R. Civ. P. 41(a)(1)(A)(i).

  Defendants have served neither. Accordingly, it is hereby

         ORDERED AND ADJUDGED that this case is DISMISSED WITHOUT

  PREJUDICE. The Clerk of Court shall CLOSE THIS CASE. All pending motions are

  DENIED AS MOOT.

         SIGNED in Chambers, at West Palm Beach, Florida, this 13th day of April, 2021.



                                                    ________________________________
                                                    DONALD M. MIDDLEBROOKS
                                                    UNITED STATES DISTRICT JUDGE

  cc:    Counsel of Record
